Citation Nr: 1147498	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1951 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Service connection for a low back disorder was denied therein.

Thereafter, the Veteran appealed this denial.  He testified at a personal hearing presided over by a RO hearing officer in April 2006.  A transcript of the hearing has been associated with the claims file.  The Board denied service connection for a low back disorder in a May 2009 decision.  

The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (CAVC).  Counsel for him as well as for VA filed a Joint Motion for Remand in January 2010.  In this motion, they requested that the Board's decision be vacated and remanded for an adequate statement of reasons and bases regarding whether or not a VA medical examination must be provided as well as whether or not the Veteran's statements about an in-service low back injury are competent and credible.  The CAVC issued an Order granting this motion in February 2010.

In light of the aforementioned motion and CAVC Order, the Board remanded the issue of entitlement to service connection for a low back disorder in August 2010 with specific directives concerning the performance of a VA medical examination complete with medical etiology opinion.  Such an examination was undertaken in November 2010 and again in May 2011.  Neither of the medical etiology opinions accompanying these medical examinations complied with the remand directives, however, as discussed in greater detail below.  The Board nevertheless finds that another remand is not necessary in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that "a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  No detriment to the Veteran arises as a result of noncompliance with the remand directives because the benefit sought on appeal is granted in the adjudication on the merits herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disorder is related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for a low back disorder.  This constitutes a grant of the benefit sought with respect to the first issue on appeal.  Accordingly, any errors committed regarding the duty to notify or the duty to assist for this issue were harmless and will not be discussed.  




II.  Service Connection

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In statements dated in July 2005, June 2009, and April 2010 as well as during his April 2006 personal hearing at the RO, the Veteran asserted that he injured his low back during service.  He described that he had to run two to three miles and then jump over a wall in basic training.  He indicated that during the jump, something knocked him over onto his back causing him to hurt his low back.  He added that he was able to get up and continue and that he did not seek any medical treatment but rather treated his symptoms with pain pills.  The Veteran also described an incident during a tour of duty in France in which he fell off of a ledge, which was approximately four feet high, onto a railroad track while loading and unloading heavy boxes as a warehouse specialist.  He indicated that he was treated with medication and given two or three days off to recover.  He could not recall if X-rays had been taken at that time.

The Veteran's DD-214 confirms that he was a warehouse specialist.

Service treatment records are negative for any findings of a low back injury or disease during service.  A separation report of medical examination dated in January 1954 shows that, upon clinical evaluation, the spine and other musculoskeletal system were normal.

The Veteran additionally noted in his April 2010 statement that he made frequent trips to the hospital for his back following his separation from service.  He further noted seeking treatment for his back off and on over the years.

Post-service private treatment records from American Family Care, which are dated from February 1993 to September 1998, reflect that the Veteran was treated intermittently for symptoms associated with a low back disorder.  Private treatment records from F.S.M., Jr., M.D., which are dated from July 2000 to May 2002, reveal the same.

In a June 1996 letter, the Veteran described a contemporaneous work-related back injury while trying to catch and pull pipe.  A private medical record from S. S., M.D., dated in April 1998 documents the Veteran's report of injuring his back while on the job in 1995, 1996, and 1997.  He added that he had worked as a portable grinder up until January 30, 1998.  An impression of history of back injuries was made.  

VA outpatient treatment records dated from August 2002 to June 2007 show continued intermittent treatment for symptoms associated with a low back disorder.  It was noted that these symptoms "apparently" were "chronic although intermittent over the last 40 years."  Low back pain and backache not otherwise specified (NOS) were diagnosed.  March 2005 X-rays further showed mild discogenic degenerative disease at several levels of the low back.

J.M., the Veteran's sister, indicated in a March 2010 lay statement that the Veteran was in excellent health when he left for service.  She also indicated that upon his return from service, the Veteran made frequent visits to the hospital for a back injury sustained during service.  J.M. finally indicated that he was treated off and on over the years for symptoms associated with this injury.

The June 2010 letter from E.A.C., M.D., contains the conclusion, following review of service treatment records, the April 1998 private treatment record from Dr. S.S., and one VA treatment record and in consideration of his self-reported medical history, that it is more likely than not that the Veteran injured his back in service.  It also contains Dr. C.'s conclusion that while the Veteran may have injured his back following service, such injuries would have been aggravated by the original in-service injury.  As such, Dr. C. finally opined that the Veteran's current low back disorder is related directly to service.

In the Board's August 2010 remand, it was directed that the Veteran should be afforded an appropriate VA examination in order to assess the nature and etiology of his asserted low back disorder.  Additionally directed was that, if a current low back disorder was identified, the examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater that it is related to the Veteran's service.  The following further directives were provided in this regard:

... the examiner should acknowledge the Veteran's report, as well as that of his sister, as to the continuity of symptomatology since service.   Any opinions expressed must be accompanied by a complete rationale.  It is requested that the examiner consider and reconcile any conflicting medical opinions of record and any contradictory evidence regarding the above questions.

A VA spine examination was performed in November 2010.  Noted by the examiner was that the Veteran thought he injured his back during basic training, that he injured his back a year later while on a tour of duty in France, and that he continues to have back symptoms daily.  Degenerative arthrosis lumbar spine was diagnosed following physical assessment and review of X-rays showing multilevel degenerative disease taken in March 2009.  The examiner opined that this disorder was not caused by or a result of an in-service injury because there is no documentation of such an injury at that time.

Another VA spine examination was performed in May 2011.  The examiner noted the Veteran's report of several accidents, specifically several falls, during service and his report of back symptoms thereafter for over 40 years.  A diagnosis of degenerative disc disease (DDD) of the lumbar spine was made after physical assessment and review of December 2010 X-rays showing multilevel DDD and facet arthropathy.  The examiner opined that this disorder was less likely as not caused by or a result of the Veteran's service.  That the service separation examination was negative for any back problem was noted in this regard.

Given the above, the Board finds that service connection for a low back disorder is warranted.  Each of the requirements for establishing general direct service connection has been met.

Satisfaction of the general direct service connection requirement of a current disability occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in June 2005.  

Low back pain and backache NOS, which signifies the presence of pain, were diagnosed from August 2002 to June 2007.  "Pain alone . . . does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, however, the pain is attributable to abnormalities found upon diagnostic testing.  March 2005 X-rays showed mild discogenic degenerative disease at several levels of the lower back.  

A diagnosis of degenerative arthrosis lumbar spine additionally was made in November 2010 partly on the basis of March 2009 X-rays showing multilevel degenerative disease.  December 2010 X-rays showing multilevel DDD and facet arthropathy further were one reason for lumbar spine DDD being diagnosed in May 2011.  

It follows from all of the above that the Veteran has had a current low back disability throughout the entire period on appeal.  The next question is whether he injured his low back during service.

The Veteran is competent to indicate that he injured his low back in two falls during service, one from a wall during basic training and one from a ledge while loading and unloading heavy boxes, because these events are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed and is within the realm of his/her personal knowledge); see also Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Yet service treatment records do not document any such event.  

Of particular import here is that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility).  

The Veteran is interested/self-interested since a favorable outcome could result in monetary compensation.  Yet no conflicting or inconsistent statements are of record.  At no point has the Veteran wavered in indicating that he injured his low back twice, each time after falling, during service.  There is no inconsistency with the other evidence of record.  J.M.'s statement suggests that the Veteran injured his low back during service.  Dr. C. additionally opines this to be the case.  Facial implausibility further is not an issue.  It indeed is concluded by the Board that it is entirely possible that an individual would fall from a wall during physical activities performed as part of basic training and would fall as a result of handling heavy boxes near a ledge.  In this latter regard, the Veteran's duties as a warehouse specialist undoubtedly required him to work with heavy boxes and likely required him, at least on occasion, to work near ledges.  See 38 U.S.C.A. § 1154(a) ("due consideration shall be given to the places, types, and circumstances of" a Veteran's service).  Weighing these factors, the Veteran is found to be not only competent but also credible in stating that he fell and injured his low back during service.

All that remains is a determination on whether the Veteran's current low back disability is related to his in-service falls resulting in low back injuries.  Conflicting evidence exists concerning this point.  A positive etiology opinion is of record from Dr. C.  Both the examiner who conducted the November 2010 VA spine examination and the examiner who conducted the May 2011 VA spine examination rendered negative etiology opinions.  

At the outset, acknowledgement is given to the fact that Dr. C.'s positive etiology opinion was associated with the claims file before the VA examiners' etiology opinions, which turned out to be negative, were solicited.  It "would not be permissible for VA to undertake ... additional development [such as directing a VA medical examination complete with medical opinion] if a purpose was to obtain evidence against" the Veteran.  Mariano v. Principi, 17 Vet. App. 305 (2003).  However, VA may undertake the development of additional evidence despite Mariano if it is in order to render an informed decision.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009).

This is the situation here.  Dr. C.'s positive etiology opinion is initially assigned some but not substantial probative weight.  Applicable judicial precedents mandate consideration of the Veteran's complete medical history.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The opinion from Dr. C. was based on a review of service treatment records and a few specific post-service treatment records.  Yet it was not based on a review of the entire claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), and Stefl stand for the proposition that an opinion must be supported by analysis, reasoning, or rationale.  Dr. C.'s opinion contains at least some rationale because it was formulated after review of some of the Veteran's medical history.  Yet it was not complete since there was no discussion whatsoever as to how this review led to the conclusion drawn.  

Given the aforementioned, a VA medical examination complete with medical opinion was ordered so that an informed decision could be made.  Unfortunately, little to no probative weight can be assigned to the opinions of the VA examiners rendered at the two medical examinations that were conducted.  Each reviewed the Veteran's entire claims file such that at least some rationale for the opinions is present.  Yet the rationale specifically discussed by each, essentially that service treatment records to include the separation examination do not reflect any low back problem, is contrary to VA law.  38 C.F.R. § 3.303(d) and Buchanan, both mentioned above, are of particular note in this regard.  Also of note is Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002), in which it was held that "[n]egative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence" and that "[t]he absence of actual evidence is not substantive 'negative evidence.'"

Further, neither VA examiner complied with the directives in the Board's August 2010 remand.  Each started by acknowledging the Veteran's report of in-service falls resulting in low back injuries as well as continuity of his back symptomatology thereafter.  However, neither reconciled this reported persistent symptomatology, which seems to contradict the conclusion reached.  Also not reconciled by either examiner was Dr. C.'s conflicting opinion of a positive nexus between the Veteran's current low back disability and his in-service falls resulting in low back injuries.  It therefore follows that a complete rationale for both of the opinions was not provided.  

Noncompliance with the Board's remand directives generally triggers another remand pursuant to Stegall.  Doing so shall not be undertaken in this particular case, however.  Two attempts to obtain an opinion in compliance with remand directives of the Board from a VA examiner have failed.  At this point the Board finds that further attempts to elicit an adequate opinion appears futile, and could be considered prejudicial to the Veteran in view of the time that has already been spent by VA to develop the evidence ordered by the Board and the CAVC.  The VA opinions, both of which are negative, indeed have no probative weight due to a fundamental deficiency.  In contrast, Dr. C.'s positive opinion is entitled to some probative weight despite two serious deficiencies.  The total weight of the opinions of record therefore is somewhat positive.  This in addition to consideration of the benefit of the doubt compel the conclusion that there is a nexus between the Veteran's current low back disability and his in-service falls resulting in low back injuries.

Each of the general requirements having been satisfied, direct service connection for a low back disability is granted.  Proceeding to consider whether direct service connection under a different theory of entitlement or whether presumptive service connection also is warranted for this disability is unnecessary given this determination.


ORDER

Service connection for a low back disorder is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


